                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


Be.R., a minor student, by and                   )
through his parents, Chr.R. and Cha.R.,          )
and L.L., a minor student, by and                )
through his parents, B.L. and R.L.,              )
                                                 )
and all persons similarly situated,              )
                                                 )
Plaintiffs,                                      )
                                                 )
v.                                               )           Case No. 3:18-cv-00754
                                                 )           Judge Aleta A. Trauger
TENNESSEE DEPARTMENT OF                          )
EDUCATION and TENNESSEE STATE                    )
BOARD OF EDUCATION,                              )
                                                 )
Defendants.                                      )

                               MEMORANDUM AND ORDER

       The plaintiffs have filed a Motion for Joinder of Additional Named Plaintiff and Proposed

Class Representative (or Remand) of Br.R. (Docket No. 59), to which the Tennessee Department

of Education and Tennessee State Board of Education have filed a Response (Docket No. 61), and

the plaintiffs have filed a Reply (Docket No. 65). For the reasons set out herein, that motion will

be denied.

       The complex procedural history of this matter can mostly be found in the court’s

Memorandum of February 15, 2019 (Docket No. 28 at 7, 22) and its Memorandum of October 1,

2019 (Docket No. 49 at 5–8). Counsel representing the families of three students—L.L., Be.R.,

and Br.R.—filed a joint putative Class Action Complaint against the defendant state agencies

alleging violations of the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400

et seq., related to the Carroll County Special Learning Center (“CCSLC”). The IDEA requires

exhaustion of the state administrative process before filing a federal complaint, with a few limited
exceptions. 20 U.S.C. § 1415(i)(2)(A); see S.E. v. Grant Cty. Bd. of Educ., 544 F.3d 633, 642–43

(6th Cir. 2008). L.L. had exhausted his state administrative remedies against his local educational

agency, but not against the defendants. Be.R. and Br.R. had not exhausted their state administrative

remedies toward any party. The defendants filed a Motion to Dismiss arguing, among other things,

that the claims should be dismissed for failure to exhaust. (Docket No. 10.)

       The court held that Br.R. and L.L., whose claims involved CCSLC’s treatment of non-

preschool students, were required to exhaust the state administrative process. The court,

accordingly, dismissed their claims without prejudice. The court held, however, that Be.R. was not

required to exhaust the state administrative process because, based on his description of his claims,

administrative exhaustion would have been futile. (Docket No. 28 at 14–18.)

       After the court’s Order, L.L. and Br.R. filed state administrative claims against the

defendants. Although L.L. and Br.R. filed jointly, the administrative law judge (“ALJ”) severed

their cases. The ALJ then dismissed Br.R.’s complaint on the ground that Br.R. had named only

the state-level defendants and not his local educational agency, which the ALJ ruled to be an

indispensable party. Br.R. filed a motion to reconsider, and the ALJ reinstated the complaint but

required him to include the local educational agency as a respondent, which he did. (Docket No.

59 ¶¶ 5–8; Docket Nos. 59-2 & -3.)

       Meanwhile, L.L.’s case proceeded to a hearing, after which the ALJ ruled in favor of the

defendants. Specifically, the ALJ held that L.L. had been denied a free appropriate public

education (“FAPE”) under the IDEA, but that the denial was not the result of any violation of the

law by the TDOE. (Docket No. 59-5 at 13.) The ALJ noted that L.L. had already resolved his

claims against the party that the ALJ considered responsible, the local educational agency. (Id.)




                                                 2
On December 6, 2019, the plaintiffs, on agreement of the parties, were permitted to amend their

Complaint to name L.L., once again, as a plaintiff. (Docket No. 58.)

       Following the ALJ’s ruling in L.L.’s case, Br.R. suggested to the defendants that the parties

file a joint proposed order in Br.R.’s case, stipulating that the same reasoning was dispositive as

to Br.R.’s claims. (Docket No. 59-7.) That order would have allowed Br.R. to exhaust the

administrative review process quickly, despite the fact that his case had procedurally lagged behind

L.L.’s. The defendants ultimately did not agree to the proposed order. (Id. ¶¶ 9–11.) Br.R.,

therefore, filed a motion for judgment on the pleadings, seeking—in a step that was superficially

unusual but makes sense in context—an administrative judgment in favor of his opponents, the

defendants, in order to complete the required administrative exhaustion. The defendants opposed

the motion, and the ALJ denied it. (Id. ¶¶ 12–14; Docket Nos. 59-8, -9, & 11.)

       Counsel for the plaintiffs then filed this motion, seeking to join Br.R. as a plaintiff in this

court pursuant to Fed. R. Civ. P. 20, despite his ongoing administrative proceeding. The plaintiffs

argue that the court should construe the judgment in L.L.’s administrative proceeding as having

exhausted Br.R.’s administrative remedies, because the reasoning in L.L.’s case would necessitate

the same conclusion in Br.R.’s. The plaintiffs liken their argument to the “single filing rule”

recognized by the Sixth Circuit regarding EEOC charges. “‘The single filing rule’ allows one

plaintiff’s administrative charge to satisfy the charging obligations of other plaintiffs” in certain

situations. Peeples v. City of Detroit, 891 F.3d 622, 631–32 (6th Cir. 2018) (quoting Howlett v.

Holiday Inns, Inc., 49 F.3d 189, 194 (6th Cir. 1995)). Although the rule often comes up in class

action cases, it is not limited to the class action setting. Id. As long as the later claim is

“substantially related” to the claim for which a timely charge was filed and “arises out of the same




                                                 3
time frame,” the second plaintiff is not required to satisfy Title VII’s filing requirement. E.E.O.C.

v. Wilson Metal Casket Co., 24 F.3d 836, 840 (6th Cir. 1994).

       The plaintiffs have not identified any Sixth Circuit precedent applying the same-filing rule

to IDEA claims, and the Sixth Circuit itself has stressed that the exceptions to the IDEA exhaustion

requirement are narrow and limited. See, e.g., F.C. v. Tenn. Dep’t of Educ., 745 F. App’x 605, 608

(6th Cir. 2018) (stating that “[t]here are narrow exceptions to the exhaustion requirement” and

listing exceptions, none of which is the single-filing rule); Donoho ex rel. Kemp v. Smith Cty. Bd.

of Educ., 21 F. App’x 293, 297 (6th Cir. 2001) (same). The Sixth Circuit has construed the

exceptions narrowly because the administrative process serves an important purpose within the

IDEA framework. As the Sixth Circuit has written,

       the IDEA gives the “primary responsibility . . . for choosing the educational method
       most suitable to the child’s needs . . . to state and local educational agencies in
       cooperation with the parents or guardian of the child.” The federal courts are not
       the entities best equipped to craft an IEP or remedial substitutes. They are, instead,
       suited to reviewing detailed administrative records, such as those that would be
       furnished through due process hearings (the statutory provision for which also
       provides for federal appeal therefrom) under the IDEA.

Long v. Dawson Springs Indep. Sch. Dist., 197 F. App’x 427, 433–34 (6th Cir. 2006) (quoting Bd.

of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 207 (1982)).

       Moreover, the preference for resolving complaints administratively, rather than through

the slow pace of litigation in court, puts an emphasis on resolving problems quickly, before the

harm done to a child has compounded itself over time. Indeed, as this court mentioned earlier in

this litigation, L.L.’s administrative complaint against his local educational agency appears to be

an example of the benefits of resolving issues administratively. (See Docket No. 28 at 15 (noting

that L.L.’s claims against the local agency have been resolved and CCSLC has been shut down).)

While these claims remain mired in a procedural morass, his claims against the West Carroll



                                                 4
Special School District were resolved in August of 2018, when the district agreed to take numerous

remedial measures to assist L.L. (Docket No. 22-6; Docket No. 59-5 at 4.)

        In any event, as the defendants have pointed out, it is far from clear that the ALJ’s decision

with regard to L.L. actually should be read as capable of resolving Br.R.’s complaint. Contrary to

the plaintiffs’ characterization, the ALJ did not base her analysis on a categorical rejection that a

state educational agency could be liable in an IDEA case. Rather, the ALJ explicitly entertained

the possibility that liability was possible, if L.L. could establish a state-level violation that led to

his FAPE denial. (Docket No. 59-5 at 12–13.) That is a factual issue, and L.L.’s alleged failure to

make an adequate showing does not mean that Br.R. will fail as well. Different plaintiffs with

similar injuries may still present different evidence.

       Finally, the court notes that there are substantial prudential reasons against adopting the

broad exception to the exhaustion requirement that the plaintiffs advocate. Issues frequently recur

between IDEA cases, and the number of potential IDEA defendants is limited. See Ullmo ex rel.

Ullmo v. Gilmour Acad., 273 F.3d 671, 679 (6th Cir. 2001) (suggesting that only educational

agencies may be sued for deprivation of a student’s IDEA rights). As a result, many separate IDEA

complaints are similar in substance, closely spaced in time, and directed at the same defendants—

that is to say, many plaintiffs could skip the administrative process if the plaintiffs’ proposed

exception were adopted. Allowing the kind of piggybacking that the plaintiffs advocate would not

affect merely procedurally unusual cases such as this one. To the contrary, entire large categories

of child could be relieved of the exhaustion requirement merely because a child with a similar




                                                   5
claim went before them. The court will not adopt such a significant change in a defining feature of

special education law without some persuasive basis in statutory text or the caselaw of the circuit.1

        In the alternative, the plaintiffs ask the court to reconsider its earlier ruling that exhaustion

is required for Br.R. in the first place. Specifically, they argue that the subsequent developments

in his case and L.L.’s case demonstrate that exhaustion was, in fact, futile after all. The plaintiffs

point out, correctly, that the court “possess[es] the authority and discretion to reconsider and

modify interlocutory judgments any time before final judgment.” Rodriguez v. Tenn. Laborers

Health & Welfare Fund, 89 F. App’x 949, 952 (6th Cir. 2004) (citing Moses H. Cone Mem’l Hosp.

v. Mercury Constr. Corp., 460 U.S. 1, 12 (1983); Mallory v. Eyrich, 922 F.2d 1273, 1282 (6th Cir.

1991)). There are, however, good reasons why the court uses that power sparingly. Repeated

reconsideration of issues is typically not a good use of the resources of either the court or the

parties. Here, it would also mean wasting the resources of the state ALJ, who took up Br.R.’s

claims based on this court’s dismissal of them. The court sees no persuasive reason to allow a

plaintiff who has already lost his futility exception argument to come back to the court for a second

bite of the apple merely because things are not going his way in the administrative process. It is

commonplace for a litigant to realize that he is likely going to lose at a particular level. That does

not mean that he can skip the actual resolution of that stage of proceedings. Moreover, as the court

has already noted, it is not, in fact, the case that the decision on L.L.’s complaint resolves Br.R.’s

claims conclusively.2



1
 The court notes, however, that its holding does not address the separate, narrower question of whether
exhaustion may be excused for class members after a class has been certified. So far, no class has been
certified in this case.
2
 The plaintiffs also mention, very briefly, an alternative request for a “remand of Br.R. to this [c]ourt.”
(Docket No. 59 at 6.) However, despite the difference in terminology, the relief sought and arguments
advanced are the same, and the court finds the request unpersuasive.

                                                    6
        The plaintiffs express understandable frustration at the procedural complexity that has

overtaken this case. As the court has previously noted, some of that complexity is the fault of the

defendants, particularly with regard to their inclusion of incorrect facts in their Answer and

discovery responses and their failure to correct those errors in a timely manner. (See Docket No.

49 at 10–14.) With regard to this particular issue, however, it was the plaintiffs’ decision not to

exhaust all of their claims against all appropriate defendants before coming to federal court. This

situation is a direct result of that decision.

        In short, Br.R.’s administrative case is ongoing, and this court will not treat it as otherwise.

The plaintiffs’ motion is therefore DENIED without prejudice to joinder of Br.R. when he has

exhausted state administrative remedies.

        It is so ORDERED.

                                                               ______________________________
                                                               ALETA A. TRAUGER
                                                               United States District Judge




                                                   7
